                                            Case 3:18-cv-04471-EMC Document 93 Filed 11/23/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KYLE CHRISTOPHER ZOELLNER,                          Case No. 18-cv-04471-EMC
                                   8                      Plaintiff,
                                                                                               ORDER GRANTING DEFENDANTS’
                                   9                v.                                         MOTION TO DISMISS
                                  10       CITY OF ARCATA, et al.,                             Docket No. 84
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Defendants have moved to dismiss certain claims asserted in Plaintiff Kyle Zoellner’s third

                                  15   amended complaint (TAC). The Court held a hearing on the motion on November 12, 2020. This

                                  16   order memorializes the Court’s oral rulings and provides additional analysis, as necessary. For the

                                  17   following reasons, the motion is GRANTED.

                                  18                                            I.      DISCUSSION

                                  19   A.        Fourth Cause of Action: Unconstitutional Policy, Custom, or Practice in Violation of

                                  20             § 1983 (the “Monell1 Claim”)

                                  21             “[M]unicipalities may be liable under § 1983 for constitutional injuries pursuant to (1) an

                                  22   official policy; (2) a pervasive practice or program; (3) a failure to train, supervise, or discipline;

                                  23   or (4) a decision or act by a final policymaker.” Horton v. City of Santa Maria, 915 F.3d 592,

                                  24   602–03 (9th Cir. 2019). The Court previously dismissed Mr. Zoellner’s Monell Claim because he

                                  25   “failed to allege that the City has an official policy that is unconstitutional . . ., a pattern of similar

                                  26   constitutional violations by untrained employees, [or] a total lack of training with consequences

                                  27

                                  28   1
                                           Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
                                          Case 3:18-cv-04471-EMC Document 93 Filed 11/23/20 Page 2 of 6




                                   1   that were patently obvious.” Docket No. 63 (“MTD Order 1”) at 2.

                                   2          Mr. Zoellner again fails to plausibly allege in his TAC that the City has an official policy

                                   3   that is unconstitutional. He only added vague and conclusory allegations to the TAC that “it was

                                   4   the custom and practice of APD to ignore the Fourth Amendment requirements. It was their

                                   5   policy to incarcerate first and investigate next.” TAC ¶ 96. Mr. Zoellner also alleges, in wholly

                                   6   conclusory fashion, “that inaction by a policymaker deliberately indifferent to a substantial risk of

                                   7   harm is equivalent to the intentional action that setting policy of charging a person based on the

                                   8   color of their skin and deliberately ignoring the requirement of probable cause under the Fourth

                                   9   Amendment.” Id. ¶ 123. These allegations are insufficient to plausibly allege a Monell claim.

                                  10   See AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (“Our circuit

                                  11   precedent . . . requires plaintiffs in civil rights actions against local governments to set forth no

                                  12   more than a bare allegation that government officials’ conduct conformed to some unidentified
Northern District of California
 United States District Court




                                  13   government policy or custom.” (citations omitted)).

                                  14          Later in the TAC, Mr. Zoellner offers contradictory theories on whether the City has an

                                  15   unconstitutional policy, without offering any factual allegations to support either theory:

                                  16                  APD does not have a policy to meet the requirement of probable
                                                      cause and they simply are seeking to arrest a white guy to claim that
                                  17                  they have achieved their goal of solving a crime that involved a
                                                      black man. This continued deliberate indifference to Plaintiff’s
                                  18                  constitutional rights has only caused significant harm to plaintiff. At
                                                      the minimum since April of 2017, APD had a policy of ignoring the
                                  19                  requirement of probable cause and detaining without probable cause.
                                                      There has been a pattern of deliberate indifference to Plaintiff’s
                                  20                  constitutional rights by APD from April of 2017 to present. APD’s
                                                      continuous conduct of disregarding probable cause is policy and
                                  21                  custom which inflicts injury. Their practice of detaining without
                                                      probable cause, knowing probable cause is required for and ignoring
                                  22                  it, was so well settled within APD that the policymaking officials
                                                      have either actual or constructive knowledge of it.
                                  23

                                  24   Id. ¶ 128 (emphasis added). See also id. ¶¶ 178, 185-191, 193-201, 228-29. Importantly, although

                                  25   Mr. Zoellner contends that the City had a “practice of detaining without probable cause,” he does

                                  26   not point to a single incident outside of his own arrest to support that contention. See Trevino v.

                                  27   Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom may not be predicated on

                                  28   isolated or sporadic incidents; it must be founded upon practices of sufficient duration, frequency
                                                                                           2
                                          Case 3:18-cv-04471-EMC Document 93 Filed 11/23/20 Page 3 of 6




                                   1   and consistency that the conduct has become a traditional method of carrying out policy.”).

                                   2   Without alleging other examples outside of his own experience, Mr. Zoellner cannot plausibly

                                   3   allege that Defendants have a policy or practice of violating criminal suspects’ Fourth Amendment

                                   4   rights. Although Mr. Zoellner contends there was a pattern of misconduct occurring within his

                                   5   case involving multiple participants within the Defendants’ police department, he has not

                                   6   demonstrated how that implicates a general department policy that transcends this single case.

                                   7          Similarly, Mr. Zoellner offers no factual allegations in the TAC, whatsoever, to plausibly

                                   8   allege that the constitutional violation he allegedly suffered was a result of the City’s failure to

                                   9   train its police officers. The Supreme Court has clearly held that

                                  10                  In resolving the issue of a city’s liability, the focus must be on
                                                      adequacy of the training program in relation to the tasks the
                                  11                  particular officers must perform. That a particular officer may be
                                                      unsatisfactorily trained will not alone suffice to fasten liability on
                                  12                  the city, for the officer's shortcomings may have resulted from
Northern District of California
 United States District Court




                                                      factors other than a faulty training program. . . . Neither will it
                                  13                  suffice to prove that an injury or accident could have been avoided
                                                      if an officer had had better or more training, sufficient to equip
                                  14                  him to avoid the particular injury-causing conduct.
                                  15   City of Canton v. Harris, 489 U.S. 378, 390–91 (1989) (emphasis added). Here, the TAC only

                                  16   alleges, albeit repeatedly, that the City “had longstanding policies, customs, or practices of failing

                                  17   to train its law enforcement personnel.” TAC ¶ 177. See also TAC ¶¶ 179, 181, 183,185, 221.

                                  18   The TAC does not allege that the Defendant officers were inadequately trained in relation to the

                                  19   tasks they were expected to perform. The TAC does not allege any facts to plausibly allege, e.g., a

                                  20   pattern of similar constitutional violations which should have triggered training, see Williams v.

                                  21   Cnty of Alameda, 26 F. Supp. 3d 925, 946 (N.D. Cal. 2014) (citing Connick v. Thompson, 563

                                  22   U.S. 51, 63 (2011)), that the consequences of the Defendant’s lack of training were patently

                                  23   obvious, see Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 409 (1997), or

                                  24   that “the failure to train amounts to deliberate indifference to the rights of persons with whom the

                                  25   police come into contact,” Harris, 489 U.S. at 388.

                                  26          Finally, Mr. Zoellner alleges that Defendant “Chief Chapman was aware of the lack of

                                  27   probable cause and false documents and failed to prevent their submission and . . . ratified these

                                  28   constitutional violations by condoning, permitting and encouraging them.” TAC ¶¶ 216–17.
                                                                                          3
                                            Case 3:18-cv-04471-EMC Document 93 Filed 11/23/20 Page 4 of 6




                                   1   Although wholly conclusory, this allegation indicates that Mr. Zoellner is also attempting to allege

                                   2   a Monell Claim based on Chief Chapman’s ratification of unconstitutional practices on behalf of

                                   3   the City. See St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (“If the authorized policymakers

                                   4   approve a subordinate’s decision and the basis for it, their ratification would be chargeable to the

                                   5   municipality because their decision is final”); Chudacoff v. Univ. Med. Ctr. of S. Nevada, 649 F.3d

                                   6   1143, 1151 (9th Cir. 2011) (“Liability will lie against a municipal entity under § 1983 only if a

                                   7   plaintiff establishes. . . that the injury was caused or ratified by an individual with ‘final policy-

                                   8   making authority.’” (quoting Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964 (9th

                                   9   Cir.2008)).

                                  10           There are two problems with Mr. Zoellner’s allegations that Chief Chapman ratified the

                                  11   alleged constitutional violations Mr. Zoellner suffered. First, they are levied only in the fifth

                                  12   cause of action, which is for supervisor liability against Chief Chapman, not in the Fourth cause of
Northern District of California
 United States District Court




                                  13   action for Monell liability against the City. Second, and more importantly, Mr. Zoellner does not

                                  14   adduce sufficient facts to plausibly allege (1) that Chief Chapman had “final policy making

                                  15   authority,” id., and (2) that he “consciously chose[ to ratify the allegedly unconstitutional conduct]

                                  16   from among various alternatives,” Barone v. City of Springfield, 902 F. 3d 1091, 1107 (9th Cir.

                                  17   2018) (quoting City of Okla. City v. Tuttle, 471 U.S. 808, 823 (1985)). Without specific

                                  18   allegations as to these two elements, the City cannot be held liable for Chief Chapman’s alleged

                                  19   ratification of unconstitutional conduct under Monell.

                                  20           Accordingly, the Court grants the motion to dismiss the Monell Claim. However, Mr.

                                  21   Zoellner shall have thirty (30) days to file an amended complaint addressing the deficiencies of his

                                  22   Monell Claim based on ratification only.

                                  23   B.      Seventh Cause of Action: Class-of-One Equal Protection Claim (the “Class-of-One

                                  24           Claim”)

                                  25           The Supreme Court has recognized class-of-one equal protection claims “where the

                                  26   plaintiff alleges that she has been intentionally treated differently from others similarly situated

                                  27   and that there is no rational basis for the difference in treatment.” Vill. of Willowbrook v. Olech,

                                  28   528 U.S. 562, 564 (2000). The Court previously dismissed Mr. Zoellner’s Class-of-One Claim
                                                                                           4
                                             Case 3:18-cv-04471-EMC Document 93 Filed 11/23/20 Page 5 of 6




                                   1   because he “simply made a conclusory allegation that others similarly situated were treated

                                   2   differently with no supporting facts.” MTD Order 1 at 3. The Court also noted that Mr. Zoellner

                                   3   “failed to allege that [the other people involved in the fight] were similarly situated [because] they

                                   4   were friends with the victim . . . and there is no allegation that witnesses inculpated any of them.”

                                   5   Id. at 4.

                                   6            Mr. Zoellner has failed to address the deficiencies of his Class-of-One Claim in the TAC.

                                   7   First, Zoellner does not explain how he is similarly situated to the other people involved in the

                                   8   violent incident that resulted in his arrest. Rather, he contends that “mere alleged friendship or

                                   9   knowing someone cannot be a reason not to investigate or eliminate a suspect.” TAC ¶ 228. In

                                  10   other words, Mr. Zoellner appears to admit in the complaint that the Defendant officers had

                                  11   reasons to arrest him and not the other parties present at the stabbing (based, e.g., on the fact that

                                  12   others were friends of the victim), he simply contends that those reasons are unjustified. The
Northern District of California
 United States District Court




                                  13   problem with this argument is that under a rational basis standard, as this Court found in its prior

                                  14   dismissal order, identifying the other participants in the incident as the victims’ friends means that

                                  15   Defendant officers had reason to believe these individuals did “not have a motive to stab [the

                                  16   victim] (particularly eight times).” MTD Order 1 at 3.

                                  17            Moreover, the TAC lays out facts that set Mr. Zoellner apart from the other potential

                                  18   suspects: he had engaged in a fight with Lawson that resulted in Lawson’s stabbing, he was a

                                  19   caterer who owned professional chef knives, he was covered in Lawson’s blood, and several

                                  20   witnesses identified him as having been in a fight with the victim. Id. ¶¶ 39-40, 59, 72, 91, 152.

                                  21   Therefore, Defendant officers had at the very least some reasons to arrest Mr. Zoellner and not any

                                  22   of the other fifteen individuals he claims should have also been arrested. In other words, the TAC

                                  23   fails to plausibly allege that Mr. Zoellner was similarly situated to other persons present at the

                                  24   scene of the crime and yet was irrationally singled out for arrest.

                                  25            The Court therefore dismisses Mr. Zoellner’s Class-of-One Claim without leave to amend.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          5
                                          Case 3:18-cv-04471-EMC Document 93 Filed 11/23/20 Page 6 of 6




                                   1                                      II.     CONCLUSION

                                   2          For the foregoing reasons, the City’s motion to dismiss is GRANTED. More specifically,

                                   3   the Court dismisses Mr. Zoellner’s Monell Claim (with leave to amend within thirty (30) days)

                                   4   and the Class-of-One claim (without leave to amend).

                                   5          This order disposes of Docket No. 84.

                                   6

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: November 23, 2020

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      6
